Case 15-14036        Doc 67     Filed 10/30/18     Entered 10/30/18 14:48:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 14036
         David W. Heidt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/20/2015.

         2) The plan was confirmed on 11/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/18/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $56,618.55.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-14036            Doc 67   Filed 10/30/18    Entered 10/30/18 14:48:40                Desc         Page 2
                                                   of 4



 Receipts:

           Total paid by or on behalf of the debtor          $145,265.11
           Less amount refunded to debtor                     $12,745.44

 NET RECEIPTS:                                                                                 $132,519.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $5,312.70
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $9,312.70

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Interstate                Unsecured         268.00           NA              NA            0.00       0.00
 American Chartered Bank          Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America                  Unsecured     13,346.00            NA              NA            0.00       0.00
 Blue Cross Blue Shield of IL     Unsecured         482.63           NA              NA            0.00       0.00
 Cap1/Cosco                       Unsecured           0.00           NA              NA            0.00       0.00
 Chase                            Unsecured      1,005.00            NA              NA            0.00       0.00
 Chase                            Unsecured           0.00           NA              NA            0.00       0.00
 CITI                             Unsecured           0.00           NA              NA            0.00       0.00
 CITI                             Unsecured           0.00           NA              NA            0.00       0.00
 CITI                             Unsecured           0.00           NA              NA            0.00       0.00
 Citibank                         Unsecured      2,737.28            NA              NA            0.00       0.00
 Citibankna                       Unsecured     18,801.06            NA              NA            0.00       0.00
 Citibankna                       Unsecured           0.00           NA              NA            0.00       0.00
 Commerce Bank                    Unsecured      9,825.20       9,825.20        9,825.20      9,825.20        0.00
 Discover Bank                    Unsecured      4,006.43       4,006.43        4,006.43      4,006.43        0.00
 ECast Settlement Corp            Unsecured      9,250.53       9,250.53        9,250.53      9,250.53        0.00
 Gecrb/ABT TV                     Unsecured           0.00           NA              NA            0.00       0.00
 HSBC/Yamaha                      Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414    Priority      25,088.26     11,726.63        11,726.63     11,726.63        0.00
 Illinois Dept of Revenue 0414    Unsecured      2,961.75       1,445.92        1,445.92      1,445.92        0.00
 Internal Revenue Service         Unsecured     46,580.30     46,580.31        46,580.31     46,580.31        0.00
 Internal Revenue Service         Priority      32,244.34     30,968.18        30,968.18     30,968.18        0.00
 Jefferson Capital Systems LLC    Unsecured      9,250.53       6,445.72        6,445.72      6,445.72        0.00
 McCarthy Burgess & Wolfe         Unsecured     13,104.62            NA              NA            0.00       0.00
 Northwestern Medicine            Unsecured         521.05           NA              NA            0.00       0.00
 Northwestern Memorial Hospital   Unsecured      2,290.58            NA              NA            0.00       0.00
 Northwestern Memorial Hospital   Unsecured         452.38           NA              NA            0.00       0.00
 Richard E Winer CPA PC           Unsecured      6,000.00       6,568.00        6,568.00      2,958.05        0.00
 Rnb Fields3                      Unsecured           0.00           NA              NA            0.00       0.00
 THD/CBNA                         Unsecured           0.00           NA              NA            0.00       0.00
 US Bank                          Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-14036      Doc 67    Filed 10/30/18    Entered 10/30/18 14:48:40                Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim        Claim         Principal       Int.
 Name                           Class    Scheduled      Asserted     Allowed          Paid          Paid
 Visdsnb                     Unsecured           0.00           NA             NA           0.00        0.00
 WFFinance                   Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00               $0.00
       Mortgage Arrearage                                 $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
       All Other Secured                                  $0.00                 $0.00               $0.00
 TOTAL SECURED:                                           $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00             $0.00                    $0.00
        Domestic Support Ongoing                         $0.00             $0.00                    $0.00
        All Other Priority                          $42,694.81        $42,694.81                    $0.00
 TOTAL PRIORITY:                                    $42,694.81        $42,694.81                    $0.00

 GENERAL UNSECURED PAYMENTS:                        $84,122.11        $80,512.16                    $0.00


 Disbursements:

         Expenses of Administration                       $9,312.70
         Disbursements to Creditors                     $123,206.97

 TOTAL DISBURSEMENTS :                                                                  $132,519.67




UST Form 101-13-FR-S (9/1/2009)
Case 15-14036        Doc 67      Filed 10/30/18     Entered 10/30/18 14:48:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
